DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 4/28/2022. In particular, claims 1-13 have been deleted and new claims 14-22 have been added. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Specification
The disclosure is objected to. ¶ 15, pg. 3 recites a list of fluoropolymers and then states “It may also consist of the fluoropolymers described in U.S. Pat. No. 6,380,313 B1, particularly terpolymers comprising a perfluorovinylether, VDF and HFP. Other examples of fluoropolymers are given in U.S. Pat. No. 6,277,919 B1.” MPEP 608.01(p) states mere reference to another application, patent, or publication is not an incorporation of anything therein into the application containing such reference for the purpose of the disclosure required by 35 U.S.C. 112. As the claims now recite fluoromonomers present in US 6,380,313 and US 6,277,919 and not explicitly in the instant specification, and these fluoromonomers are essential subject matter, US 6,380,313 and US 6,277,919 should be properly incorporated by reference. Attention is directed to 37 CFR 1.57(c)(1). As these US patents are already discussed in the instant specification, incorporation by reference of these materials would not be new matter. It is suggested that ¶ 15 be amended to include “U.S. Pat. No. 6,380,313 B1 and U.S. Pat. No. 6,277,919 B1 are incorporated herein by reference.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17, 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 14, 15, 17, 20-21 each recite the cyclohexanedimethanol derivative moiety is either a cis or trans isomer. This is not recited in the instant specification and constitutes new matter. Therefore, claims 14-15, 17, 20-21 and all dependent claims contain new matter.
Claim Rejections - 35 USC § 103
Claim(s) 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakupca (US 2014/0378590).
Jakupca teaches a process where polyphosphites are added to a polymer (¶127) such as polypropylene, polyethylene, LDPE (¶128-132), polyphenylene oxides (¶141), polystyrenes (¶133-134), polyvinyl chloride (¶135), styrene/acrylonitrile/butadiene copolymers (¶134-135), polyesters (¶ 142-145) and mixtures thereof such as PVC/ABS (¶155). Jakupca teaches the polyphosphites include cycloaliphatic polyphosphites (abstract) that meet the claimed formulas such as 
    PNG
    media_image1.png
    87
    274
    media_image1.png
    Greyscale
 , 
    PNG
    media_image2.png
    68
    271
    media_image2.png
    Greyscale
 , 
    PNG
    media_image3.png
    73
    348
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    99
    300
    media_image4.png
    Greyscale
 (¶69-116) which fall in the scope of the claimed Formulas. Jakupca teaches the polyphosphite is added in amounts of 0.001-5 wt% and 0.025-1 wt% (¶158). Jakupca teaches x (corresponding to claimed x1) ranges from 2 to 1,000, Y includes propylene, and n and w (corresponding to claimed n and x2) range from 1-20 and 1-1,000 respectively (¶ 90-97). Jakupca teaches R1, R5 and R6 can be a C1-20 alkyl or Y-OH (¶ 92). These ranges overlap the claimed ranges.
Jukupca teaches the polyphosphites are added to synthetic polymers (¶127) which include halogen containing polymers which includes polyvinyl fluoride and polyvinylidene fluoride (¶ 135) which fall in the scope of the claimed fluorinated polymer having a polymeric unit such as vinylidene fluoride.
Jakupca does not explicitly recite an example of the polyphosphite with a polyvinylidene fluoride. However, it would have been obvious to use the polyphosphites of Jakupca with a fluorine containing polymer because Jakupca teaches the polyphosphites are added to synthetic polymers ( ¶127) which include halogen containing polymers which includes polyvinyl fluoride and polyvinylidene fluoride (¶ 135) and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Jakupca teaches the polyphosphite is formed by reacting cyclohexane dimethanol, triphenyl phosphite, and stearyl alcohol and/or myristyl alcohol (¶ 224-226). This is the same process by which the instant specification forms the claimed polyphosphite of example 5, corresponding to 
    PNG
    media_image5.png
    152
    537
    media_image5.png
    Greyscale
. As the identical process is used in Jakupca as the instant specification, the same product must be formed. Alternatively, the formulas of Jakupca teach overlapping ranges.
Note that Jakupca teaches melt extrusion of the polyphosphites with polypropylene (¶237-239) and polyethylene including lldpe (¶241-243). Jakupca teaches melt processing of the phosphites with polymers (¶276).
Jakupca teaches the polymers are used to make films (¶212, 218, 221) and that the compositions can be extruded (¶ 216).
It is noted that the claims are recited in the product-by-process format by use of the language, “manufactured by a process comprising…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. In this case, there appears to be no structural distinction between the films of the prior art and the films of the claims.
Jakupca teaches ranges which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Jakupca suggests the amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Jakupca. See MPEP 2123.
Jakupca does not explicitly recite the film has a reduced melt fracture relative to a film that does not include the polymer phosphites claimed. However, Jakupca teaches the same polymeric phosphites as claimed. Thus, the films of Jakupca have a reduced melt fracture relative to a film that does not include the polymer phosphites since such a property is evidently dependent on the nature of the composition used. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claim(s) 14-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakupca (US 2014/0378590) in view of Lanier (US 8,110,262).
Jakupca teaches a process where polyphosphites are added to a polymer (¶127) such as polypropylene, polyethylene, LDPE (¶128-132), polyphenylene oxides (¶141), polystyrenes (¶133-134), polyvinyl chloride (¶135), styrene/acrylonitrile/butadiene copolymers (¶134-135), polyesters (¶ 142-145) and mixtures thereof such as PVC/ABS (¶155). Jakupca teaches the polyphosphites include cycloaliphatic polyphosphites (abstract) that meet the claimed formulas such as 
    PNG
    media_image1.png
    87
    274
    media_image1.png
    Greyscale
 , 
    PNG
    media_image2.png
    68
    271
    media_image2.png
    Greyscale
 , 
    PNG
    media_image3.png
    73
    348
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    99
    300
    media_image4.png
    Greyscale
 (¶69-116) which fall in the scope of the claimed Formulas I-IV. Jakupca teaches the polyphosphite is added in amounts of 0.001-5 wt% and 0.025-1 wt% (¶158).
Note that Jakupca teaches melt extrusion of the polyphosphites with polypropylene (¶237-239) and polyethylene including lldpe (¶241-243). Jakupca teaches melt processing of the phosphites with polymers (¶276). 
Jakupca teaches the polyphosphite is formed by reacting cyclohexane dimethanol, triphenyl phosphite, and stearyl alcohol and/or myristyl alcohol (¶ 224-226). This is the same process by which the instant specification forms the claimed polyphosphite of example 5, corresponding to 
    PNG
    media_image5.png
    152
    537
    media_image5.png
    Greyscale
. As the identical process is used in Jakupca as the instant specification, the same product must be formed. Alternatively, the formulas of Jakupca teach overlapping ranges.
Note that Jakupca teaches melt extrusion of the polyphosphites with polypropylene (¶237-239) and polyethylene including lldpe (¶241-243). Jakupca teaches melt processing of the phosphites with polymers (¶276).
Jakupca teaches the polymers are used to make films (¶212, 218, 221) and that the compositions can be extruded (¶ 216).
It is noted that the claims are recited in the product-by-process format by use of the language, “manufactured by a process comprising…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. In this case, there appears to be no structural distinction between the films of the prior art and the films of the claims.
Jakupca teaches ranges which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Jakupca suggests the amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Jakupca. See MPEP 2123.
Jakupca does not explicitly recite the film has a reduced melt fracture relative to a film that does not include the polymer phosphites claimed. However, Jakupca teaches the same polymeric phosphites as claimed. Thus, the films of Jakupca have a reduced melt fracture relative to a film that does not include the polymer phosphites since such a property is evidently dependent on the nature of the composition used. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Jakupca does not provide an example of adding at least one fluorine containing polymer as a polymer processing aid.
However, Lanier teaches polyolefin compositions that include a polymer processing aid (col. 1, ln. 58-67) which include fluorine containing polymers (col. 12, ln. 35-47). 
It would have been obvious to one of ordinary skill in the art to use a polymer processing aid of Lanier because the polymer processing aid improves the processing characteristics of the polymer and eliminates surface related imperfections that can occur during processing and can include the elimination of melt fracture, lower extrusion pressures and motor loads, and improved die/extruder clean-up (col. 12, ln. 16-34).
Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.
The summary of the claims is greatly appreciated.
Applicant argues that the claimed invention provides unexpected results over the prior art rejection, specifically, the claimed composition have an improved melt fracture.
Applicant has provided a Declaration by Jacob Lance stating that the claimed invention provides unexpectedly good melt fracture. It is noted that the Declaration contains no new data and only opinion evidence of one of the inventors.
Before addressing the details of the Remarks, it is noted that the amendment of 4/28/2022 prompted a new rejection. The previous claims recited a process where two components (a phosphite and a fluoropolymer) were added to a synthetic polymer. The current claims are drawn to a film of a phosphite and a fluoropolymer and no synthetic polymer is required. Thus, the rejection of Jakupca alone is presented above. The amendment of a synthetic polymer into the instant claims would change the scope of the claims as currently presented.
Applicant argues that Applicant’s Example 1 gives the structure 
    PNG
    media_image6.png
    129
    331
    media_image6.png
    Greyscale
  where R1-R4 is selected from a C10-C18 alkyl moiety, m is an integer 3-11, x is an integer of 1-122. Applicant states that Applicant’s Example 5 gives the structure 
    PNG
    media_image7.png
    153
    534
    media_image7.png
    Greyscale
  where R1-R5 is selected from a C10-C18 alkyl moiety, n is an integer 3-11, the sum of x1 and x2 is an integer of 1-251. Applicant states that these structures were determined precisely. Such evidence should be submitted as a Declaration. However, for the purpose of compact prosecution, the discussion provided by the Applicant will be addressed.
It is first noted that there appears to be an inconsistency in the Remarks. On pg. 13-14, the Remarks state that x is an integer ranging from 1 to 122. Then on pg. 23, Applicant states “122 repeat units within the molecule manufactured in Example 1”. This leads to the question of whether the product of Example 1 has 122 repeat units or whether it contains some sort of distribution (1-122). This inconsistency is present for the compound of Example 5 also.
Additional explanations are requested as to the identity of the products of Examples 1 and 5.  For example, polypropylene glycol 400 (having about 7 repeat units) is used in the Examples, but ‘m’ is 3-11. When PPG400 is used, it would have been expected that m would be 7, not 3-11.
Likewise, lauryl and myristyl alcohol are used to form the polymeric phosphite, presumably providing the R1-R6 groups. However, lauryl is a C12 group and myristyl is a C14 group and would be expected to only give C12 and C14 alkyl groups for R1-R6. However, the resulting polymeric polyphosphite contains C10-C18 alkyl moieties. This would indicate that during the reaction, the carbon-carbon bonds are being cleaved or re-arranged. 
The instant specification provides no clarification regarding the formation of the polymeric phosphites. Applicant has not provided an explanation regarding the chemistry involved. For example, are there carbon-carbon rearrangements occurring in the lauryl and myristyl alcohol to give the range of C10-C18 alkyl moiety? Or are the R1-6 groups derived from a different source? Is there a modification of the PPG400 that leads to m ranging from 3-11? While Applicant has stated in the Remarks that this data was achieved through GC/MS, gel permeation chromatography, and gas phase chromatography, the results (structures) provided by the Applicant do not clearly correspond to the apparent chemistry in the specification. 
Thus, the arguments are not persuasive because (1) a declaration stating what the structure are was not provided, (2) the Remarks are inconsistent as to whether the examples give a single value of ‘x’ or a range of ‘x’, (3) there is no explanation as to why the resulting structures do not have the expected moieties (values of R1-R6 and m).
The claimed value of ‘x’ is conspicuous because it includes species of x=1, which would give a diphosphite. This gives a structure that is much more similar to the comparative examples than a polymeric phosphite. This brings up the question of whether the polymeric aspect provides the alleged unexpected results or whether the specific functional groups present provide the unexpected results. This becomes relevant in determining what the closest prior art is and what proper comparative examples would include. Alternatively, if the examples give a distribution or blend of components ranging from x=1 to x=122, this is not reflected in the claims. 
Turning to Examples 6-9, the polymeric phosphites were used with a PPA (polymer processing aid). The Remarks state (on pg. 11) that the same fluoropolymers were used in the example to produce the alleged unexpected results and (on pg. 14) that these fluoropolymers are derived from vinylidene fluoride, hexafluoropropylene, and 1,1-difluoroethylene. However, it is noted that the polymeric phosphite and PPA are added to something which has not been identified. 
The alleged unexpected results are that the combination of the claimed polymeric phosphites produce an improved (reduced) melt fracture when used with a fluoropolymer PPA. Attention is drawn to Fig. 1 which shows the melt fracture of the polymeric phosphites formed in Examples 1 and 5 against comparative phosphites TNPP and an oligomeric phosphite. Fig. 1 shows the inventive examples perform better than TNPP and the oligomeric phosphite.
However, the data is not persuasive as discussed above. 
Applicant has presented discussion for reasonably extending the data from Examples 1 and 5 to the generic formulas of claims 17-22.
For the most part, Applicant has provided reasonable grounds for extending the ranges, pending the above concerns.
However, regarding the variable Y in claim 20, Applicant’s discussion of extending Y to cycloalkylene (C6-C14) and C2-C10 alkylene groups is not persuasive. When Y is a cylcoalkylene, this amounts to a homopolymer of a cycloalkylene phosphite. The data presented includes homopolymers of PPG400 and copolymers of cyclohexane dimethanol/PPG400. This is analogous to saying a homopolymer of propylene and a copolymer of norbonene/propylene would be expected to behave similarly to a homopolymer of norbornene. Without any evidence of the molar ratio of the copolymer, such an assumption would be improper.
Likewise, PPG400 contains 1,2-propylene ether groups. One of ordinary skill in the art would not expect a 1,2-propylene ether group to behave in the same manner as a 1,10-decylene ether group or a 1,2-decylene group, both of which are C10 alkyene groups.
If the Examples provide polymers having 122 repeat groups (Example 1) and 251 repeat groups (Example 5), then a range with a lower limit is not a reasonable extrapolation. Thus, the ranges for x, z, and w would not be commensurate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764